                       ,1 7+( 81,7(' 67$7(6 ',675,&7 &2857
                   )25 7+( ($67(51 ',675,&7 2) 1257+ &$52/,1$
                                6287+(51 ',9,6,21

                                     12 &5)/

 81,7(' 67$7(6 2) $0(5,&$


    Y
                                                                        25'(5

 .$</$ -$&.621 DOVR NQRZQ DV /DG\ .

         'HIHQGDQW



         7KLV PDWWHU LV EHIRUH WKH FRXUW RQ GHIHQGDQW¶V DSSHDO '(  RI WKH PDJLVWUDWH MXGJH¶V

SUHWULDO GHWHQWLRQ RUGHU HQWHUHG $XJXVW   '(   5HTXHVWHG UHYLHZ KDYLQJ EHHQ

XQGHUWDNHQ IRU UHDVRQV JLYHQ EHORZ GHIHQGDQW¶V SOHD IRU UHOHDVH LV GHQLHG

                                        %$&.*5281'

         ,Q WKLV PXOWLGHIHQGDQW FDVH GHIHQGDQW ZDV LQGLFWHG E\ D IHGHUDO JUDQG MXU\ RQ -XO\ 

 IRU WKH IROORZLQJ IHORQ\ GUXJ RIIHQVHV  FRQVSLUDF\ WR GLVWULEXWH DQG SRVVHVV ZLWK WKH LQWHQW

WR GLVWULEXWH  JUDPV RU PRUH RI KHURLQ LQ YLRODWLRQ RI  86&   &RXQW    GLVWULEXWLRQ

RI D TXDQWLW\ RI KHURLQ DQG DLGLQJ DQG DEHWWLQJ LQ YLRODWLRQ RI  86&   D  DQG  &RXQWV

 DQG    SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH D TXDQWLW\ RI KHURLQ DQG IHQWDQ\O LQ YLRODWLRQ RI

 86&   D  &RXQW   DQG  SRVVHVVLRQ ZLWK LQWHQW WR GLVWULEXWH  JUDPV RU PRUH RI

KHURLQ DQG DLGLQJ DQG DEHWWLQJ LQ YLRODWLRQ RI  86&   D  DQG  &RXQW  

         6KH DSSHDUHG EHIRUH WKH +RQ 5REHUW % -RQHV -U 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH IRU

KHDULQJ $XJXVW   RQ WKH JRYHUQPHQW¶V PRWLRQ IRU SUHWULDO GHWHQWLRQ 7KH PDJLVWUDWH MXGJH

KHDUG WHVWLPRQ\ RI 0DUYHOLD -DFNVRQ GHIHQGDQW¶V PRWKHU DQG %HWW\ -DFNVRQ GHIHQGDQW¶V
JUDQGPRWKHU DV ZHOO DV WHVWLPRQ\ RI )%, DJHQW %ODLUH 7ROHPDQ 7KH PDJLVWUDWH MXGJH RUDOO\

DQQRXQFHG GHFLVLRQ WR JUDQW WKH JRYHUQPHQW¶V PRWLRQ DQG HQWHUHG RUGHU JUDQWLQJ WKH JRYHUQPHQW¶V

PRWLRQ WKDW VDPH GDWH 'HIHQGDQW ILOHG DQ DSSHDO RI WKH PDJLVWUDWH MXGJH¶V RUGHU RQ $XJXVW 



                                     &2857¶6 ',6&866,21

         ,I D SHUVRQ LV RUGHUHG GHWDLQHG E\ D PDJLVWUDWH MXGJH WKH SHUVRQ PD\ ILOH ZLWK WKH GLVWULFW

FRXUW D PRWLRQ IRU UHYRFDWLRQ RI WKH RUGHU  86&   E  7KH GLVWULFW FRXUW VKRXOG FRQGXFW

D GH QRYR UHYLHZ RI WKH GHFLVLRQ E\ WKH PDJLVWUDWH MXGJH 8QLWHG 6WDWHV Y &ODUN  )G 

 WK &LU   8QLWHG 6WDWHV Y :LOOLDPV  )G   WK &LU   8QLWHG 6WDWHV

Y 5DPH\  ) 6XSS   ('1&   ,Q GRLQJ VR WKH FRXUW PDNHV DQ LQGHSHQGHQW

GHWHUPLQDWLRQ DV WR ZKHWKHU WKH PDJLVWUDWH MXGJH¶V ILQGLQJV DUH FRUUHFW EDVHG RQ WKH FRXUW¶V UHYLHZ

RI WKH HYLGHQFH EHIRUH WKH PDJLVWUDWH MXGJH 6HH :LOOLDPV  )G DW  7KH FRXUW PD\

FRQGXFW D IXUWKHU HYLGHQWLDU\ KHDULQJ LI LW LV QHFHVVDU\ RU GHVLUDEOH LQ FDUU\LQJ RXW WKH UHYLHZ 6HH

LG DW  VHH DOVR 8QLWHG 6WDWHV Y .RHQLJ  )G   WK &LU  GLVWULFW FRXUW KDV

GLVFUHWLRQ RQ ZKHWKHU WR FRQGXFW D IXUWKHU HYLGHQWLDU\ KHDULQJ  8QLWHG 6WDWHV Y 'HONHU  )G

  UG &LU   8QLWHG 6WDWHV Y )RUWQD  )G   WK &LU 

VDPH 

         %HFDXVH WKHUH LV SUREDEOH FDXVH WR EHOLHYH WKDW GHIHQGDQW FRPPLWWHG DQ RIIHQVH VXEMHFW WR

D PD[LPXP WHUP RI LPSULVRQPHQW RI WHQ \HDUV RU PRUH XQGHU  86&   HW VHT GHIHQGDQW LV

VXEMHFW E\ RSHUDWLRQ RI ODZ WR WKH SUHVXPSWLRQ ZKLFK PD\ EH UHEXWWHG E\ WKH GHIHQGDQW WKDW VKH

LV D ULVN RI IOLJKW DQG D GDQJHU WR WKH FRPPXQLW\ DQG WKDW QR FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV

FDQ EH IDVKLRQHG WR DVVXUH KHU DSSHDUDQFH DQG WKDW VKH ZLOO QRW EH D GDQJHU  86&   H  


                                                  
,Q GHWHUPLQLQJ ZKHWKHU WKHUH DUH FRQGLWLRQV RI UHOHDVH SXUVXDQW WR   F  WKDW ZLOO UHDVRQDEO\

DVVXUH WKH DSSHDUDQFH RI WKH GHIHQGDQW DV UHTXLUHG DQG WKH VDIHW\ RI DQ\ RWKHU SHUVRQ DQG WKH

FRPPXQLW\ WKH FRXUW PXVW WDNH LQWR DFFRXQW WKH DYDLODEOH LQIRUPDWLRQ FRQFHUQLQJ

         WKH QDWXUH DQG FLUFXPVWDQFHV RI WKH RIIHQVH FKDUJHG LQFOXGLQJ ZKHWKHU WKH
       RIIHQVH LV D FULPH RI YLROHQFH    RU LQYROYHV D    FRQWUROOHG VXEVWDQFH     

         WKH ZHLJKW RI WKH HYLGHQFH DJDLQVW WKH SHUVRQ

         WKH KLVWRU\ DQG FKDUDFWHULVWLFV RI WKH SHUVRQ LQFOXGLQJ ±

                $ WKH SHUVRQ¶V FKDUDFWHU SK\VLFDO DQG PHQWDO FRQGLWLRQ IDPLO\ WLHV
               HPSOR\PHQW ILQDQFLDO UHVRXUFHV OHQJWK RI UHVLGHQFH LQ WKH FRPPXQLW\
               FRPPXQLW\ WLHV SDVW FRQGXFW KLVWRU\ UHODWLQJ WR GUXJ RU DOFRKRO DEXVH
               FULPLQDO KLVWRU\ DQG UHFRUG FRQFHUQLQJ DSSHDUDQFH DW FRXUW SURFHHGLQJV DQG

                % ZKHWKHU DW WKH WLPH RI WKH FXUUHQW RIIHQVH RU DUUHVW WKH SHUVRQ ZDV RQ
               SUREDWLRQ RQ SDUROH RU RQ RWKHU UHOHDVH    

        WKH QDWXUH DQG VHULRXVQHVV RI WKH GDQJHU WR DQ\ SHUVRQ RU WKH FRPPXQLW\ WKDW
       ZRXOG EH SRVHG E\ WKH SHUVRQ¶V UHOHDVH

 86&   J  5XOHV FRQFHUQLQJ WKH DGPLVVLELOLW\ RI HYLGHQFH LQ FULPLQDO WULDOV GR QRW DSSO\

WR WKH SUHVHQWDWLRQ DQG FRQVLGHUDWLRQ RI LQIRUPDWLRQ DW WKH KHDULQJ  86&   I 

       ,Q D SUHWULDO GHWHQWLRQ KHDULQJ WKH JRYHUQPHQW¶V EXUGHQ LV WR HVWDEOLVK E\ FOHDU DQG

FRQYLQFLQJ HYLGHQFH WKDW QR FRQGLWLRQV RI UHOHDVH ZLOO UHDVRQDEO\ DVVXUH WKH VDIHW\ RI WKH

FRPPXQLW\ 8QLWHG 6WDWHV Y 6DOHUQR  86    UHTXLULQJ ³FOHDU DQG FRQYLQFLQJ

HYLGHQFH WKDW DQ DUUHVWHH SUHVHQWV DQ LGHQWLILHG DQG DUWLFXODEOH WKUHDW WR DQ LQGLYLGXDO RU FRPPXQLW\´

WR MXVWLI\ SUHWULDO GHWHQWLRQ  7R FRQVLGHU ZKHWKHU DQ\ FRQGLWLRQV RI UHOHDVH ZLOO UHDVRQDEO\ DVVXUH

D GHIHQGDQW¶V DWWHQGDQFH DW WULDO WKH JRYHUQPHQW QHHG RQO\ SURYH WKDW WKHUH DUH QR VXFK FRQGLWLRQV

E\ D ³SUHSRQGHUDQFH RI WKH HYLGHQFH´ 8QLWHG 6WDWHV Y 6WHZDUW  ) $SS¶[   WK &LU 

FLWLQJ 8QLWHG 6WDWHV Y +D]LPH  )G   WK &LU  


                                                  
       8SRQ WKRURXJK UHYLHZ RI WKH JRYHUQPHQW¶V PRWLRQ IRU SUHWULDO GHWHQWLRQ GHIHQGDQW¶V DSSHDO

WKH PDJLVWUDWH MXGJH¶V RUGHU RI UHOHDVH WKH PDWWHUV RI UHFRUG LQ WKLV FDVH LQFOXGLQJ D FRPSOHWH

UHFRUGLQJ RI WKH GHWHQWLRQ KHDULQJ WKH FRXUW ILQGV WKH ZHOOFRQVLGHUHG GHFLVLRQ RI WKH PDJLVWUDWH

MXGJH WR EH FRUUHFW 7KH JRYHUQPHQW KDV SURYHQ E\ FOHDU DQG FRQYLQFLQJ HYLGHQFH WKDW QR FRQGLWLRQV

RI GHIHQGDQW¶V UHOHDVH UHDVRQDEO\ FDQ DVVXUH WKH VDIHW\ RI WKH FRPPXQLW\ DQG E\ D SUHSRQGHUDQFH

RI WKH HYLGHQFH WKDW WKHUH LV QR FRQGLWLRQ RU FRPELQDWLRQ RI FRQGLWLRQV WKDW ZLOO UHDVRQDEO\ DVVXUH

GHIHQGDQW¶V DSSHDUDQFH DV UHTXLUHG

       ,Q VXSSRUW RI WKLV FRQFOXVLRQ WKH FRXUW DGRSWV WKH UHDVRQLQJ RI WKH PDJLVWUDWH MXGJH DQG

PDNHV WKH IROORZLQJ ILQGLQJV LQ VXSSOHPHQW WR RU LQ HPSKDVLV RI WKH PDJLVWUDWH MXGJH¶V ILQGLQJV

:LWK UHVSHFW WR WKH QDWXUH DQG FLUFXPVWDQFHV RI WKH RIIHQVH FKDUJHG DQG WKH VWUHQJWK RI WKH

JRYHUQPHQW¶V FDVH WKH VSDQ RI FKDUJHG FULPLQDO DFWLYLW\ E\ GHIHQGDQW DV ZHOO DV WKH DPRXQWV RI

GUXJV DQG FXUUHQF\ LQYROYHG LV VLJQLILFDQW 7KH FRXUW ILQGV FRQFHUQLQJ WKH HVFDODWLRQ RI GUXJ

WUDIILFNLQJ DFWLYLW\ GHVSLWH SULRU DUUHVWV RYHU WLPH LQFOXGLQJ XSRQ PRVW UHFHQW VHDUFK RI GHIHQGDQW¶V

UHVLGHQFH DW ZKLFK DSSUR[LPDWHO\  LQ FXUUHQF\ DQG  JUDPV RI KHURLQ ZHUH VHL]HG

DORQJ ZLWK GUXJ SDFNDJLQJ SDUDSKHUQDOLD DQG D EXFNHW RI ZDWHU IRU GHVWUR\LQJ HYLGHQFH 7KH FRXUW

QRWHV GHIHQGDQW¶V FULPLQDO KLVWRU\ DSDUW IURP WKH FKDUJHG RIIHQVHV 7KH FRXUW DOVR ILQGV VLJQLILFDQW

WKH IDFW WKDW WKH FKDUJHG RIIHQVHV WRRN SODFH ZKLOH GHIHQGDQW ZDV RQ ERQG UHOHDVH LQ VHYHUDO

LQVWDQFHV

       $GGLWLRQDO IDFWV DQG IDFWRUV IDYRULQJ GHWHQWLRQ LQFOXGH GHIHQGDQW¶V IOHHLQJ IURP ODZ

HQIRUFHPHQW LQFOXGLQJ RQFH GXULQJ D WUDIILF VWRS LQ 0DUFK  ZKLFK ZDV IROORZHG E\ D FROOLVLRQ

RI KHU YHKLFOH DQG LQMXU\ WR SDVVHQJHU DIWHU ZKLFK GHIHQGDQW ZDV PLVVLQJ IRU IRXU GD\V 'HIHQGDQW




                                                  
DOVR LQLWLDOO\ DWWHPSWHG WR IOHH DUUHVW XSRQ WKH GDWH RI KHU ODWHVW DUUHVW :KLOH LQ GHWHQWLRQ XQGHU WKH

LQVWDQW FKDUJHV GHIHQGDQW YLRODWHG WHOHSKRQH UHVWULFWLRQV ZKLOH LQ MDLO DQG ORVW SKRQH SULYLOHJHV

        7KH FRXUW KDV DOVR FRQVLGHUHG PLWLJDWLQJ HYLGHQFH VXFK DV WKH IDFW RI GHIHQGDQW¶V SUHJQDQF\

DQG KHDOWK FKDOOHQJHV 7KH FRXUW DOVR KDV FRQVLGHUHG WKH WHVWLPRQ\ RI GHIHQGDQW¶V SURSRVHG WKLUG

SDUW\ FXVWRGLDQ KHU PRWKHU DQG JUDQGPRWKHU 7KLV HYLGHQFH KRZHYHU GRHV QRW SURYLGH DVVXUDQFH

WKDW WKHUH FDQ EH FRQGLWLRQV LPSRVHG WR UHDVRQDEO\ DVVXUH GHIHQGDQW¶V DSSHDUDQFH DQG VDIHW\ RI WKH

FRPPXQLW\ SDUWLFXODUO\ JLYHQ KLVWRU\ RI UHODWLRQVKLS DQG LQWHUDFWLRQV EHWZHHQ GHIHQGDQW DQG KHU

PRWKHU LQYROYHPHQW LQ RIIHQVH RI UHQWDO YHKLFOHV DOVR XVHG E\ GHIHQGDQW¶V PRWKHU DQG GHIHQGDQW¶V

ODFN RI HPSOR\PHQW SULRU WR DUUHVW ZKHQ FRQVLGHUHG LQ FRQMXQFWLRQ ZLWK VXEVWDQWLDO IDFWRUV

HQXPHUDWHG DERYH IDYRULQJ GHWHQWLRQ

        ,Q VXP WKH GHFLVLRQ RI WKH PDJLVWUDWH MXGJH LV FRUUHFW DQG GHWHQWLRQ SULRU WR WULDO LV

QHFHVVDU\

                                           &21&/86,21

        )RU WKH UHDVRQV JLYHQ GHIHQGDQW¶V DSSHDO '(  RI PDJLVWUDWH MXGJH GHWHQWLRQ RUGHU LV

'(1,(' 'HIHQGDQW VKDOO UHPDLQ FRPPLWWHG WR WKH FXVWRG\ RI WKH $WWRUQH\ *HQHUDO VXEMHFW WR WKH

SURYLVLRQ WKDW GHIHQGDQW VKDOO EH FRQILQHG LQ D FRUUHFWLRQV IDFLOLW\ VHSDUDWH WR WKH H[WHQW SUDFWLFDEOH

IURP SHUVRQV DZDLWLQJ RU VHUYLQJ VHQWHQFHV RU EHLQJ KHOG LQ FXVWRG\ SHQGLQJ DSSHDO WKDW VKH VKDOO

EH DIIRUGHG UHDVRQDEOH RSSRUWXQLW\ IRU SULYDWH FRQVXOWDWLRQ ZLWK KHU FRXQVHO DQG WKDW RQ RUGHU RI

D FRXUW RI WKH 8QLWHG 6WDWHV RU RQ UHTXHVW RI DQ DWWRUQH\ IRU WKH JRYHUQPHQW WKH SHUVRQ LQ FKDUJH RI

WKH FRUUHFWLRQV IDFLOLW\ ZKHUH GHIHQGDQW LV FRQILQHG VKDOO GHOLYHU GHIHQGDQW WR D 8QLWHG 6WDWHV

0DUVKDO IRU WKH SXUSRVH RI DQ DSSHDUDQFH LQ FRQQHFWLRQ ZLWK D FRXUW SURFHHGLQJ




                                                   
62 25'(5(' WKLV WK GD\ RI 6HSWHPEHU 




                                 __________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                    
